—In an action, inter alia, to recover damages for breach of a lease, the defendants appeal from (1) a decision of the *565Supreme Court, Nassau County (Cozzens, J.), dated August 20, 2001, and (2) a judgment of the same court, entered October 17, 2001, which, after a nonjury trial on the issue of damages and upon the decision, is in favor of the plaintiff and against them in the principal sum of $608,922, and the plaintiff cross-appeals, (1) from the decision, and (2), as limited by its brief, on the ground of inadequacy, from so much of the same judgment as is in its favor and against the defendants in the principal sum of only $608,922.
Ordered that the appeal and the cross appeal from the decision are dismissed as no appeal or cross appeal lies from a decision {see Schicchi v Green Costr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The plaintiff commenced this action to recover damages arising from the breach of a lease. After a trial on the issue of damages, the Supreme Court, inter alia, awarded the plaintiff the principal sum of $583,200 for the defendants’ breach of a covenant to keep the premises in good repair, and an additional sum of $25,722, representing rent, late fees, and real estate taxes, less offsets. We affirm.
Contrary to the defendants’ contentions, the Supreme Court’s determination as to damages was based upon a fair interpretation of the evidence (see Farrell Lines v City of New York, 30 NY2d 76; Mechwart v Mechwart, 292 AD2d 354, lv denied 99 NY2d 502; Matter of Ingargiola, 212 AD2d 789).
The parties’ remaining contentions are either not properly before this Court as a prior appeal to this Court was dismissed for failure to perfect (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350), or without merit. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.